        Case 6:19-cv-00317-MC         Document 108       Filed 04/15/19     Page 1 of 5




Jeffrey A. Trautman, OSB No. 041090
Jeff@TrautmanLawFirm.com
TRAUTMAN LAW, LLC
530 Center St NE, Suite 150
Salem, OR 97301
Ph.: (503) 485-7220

Jay Alan Sekulow, GA Bar No. 634900 (Pro Hac Vice pending)
sekulow@aclj.org
American Center for Law & Justice
201 Maryland Avenue
Washington, D.C. 20002
Tel: 202-546-8890;
Fax: 202-546-9309
Counsel for Amicus Curiae, The American
Center for Law & Justice

                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


 STATE OF OREGON, et al.,                              Case No. 6:19-cv-00317-MC (Lead Case)
                                                       Case No. 6:19-cv-00318-MC (Trailing Case)
                Plaintiffs,
                                                       UNOPPOSED MOTION FOR LEAVE TO
         v.                                            FILE AMICUS CURIAE BRIEF OF
                                                       AMERICAN CENTER FOR LAW &
 ALEX M. AZAR II, et al.,                              JUSTICE IN SUPPORT OF
                                                       DEFENDANTS’ OPPOSITION TO
                Defendants.                            PLAINTIFFS’ MOTION FOR A
                                                       PRELIMINARY INJUNCTION
         AND
 AMERICAN MEDICAL ASSOCIATION, et
 al.,
                Plaintiffs,
         v.
 ALEX M. AZAR, II et al,
                Defendants.




Page 1 – Unopposed Motion for Leave to File Amicus Curiae Brief of American Center For Law & Justice
          Case 6:19-cv-00317-MC         Document 108       Filed 04/15/19     Page 2 of 5




                                      LR 7-1(a) CERTIFICATION

         In their Joint Notice of Blanket Consent to the Filing of Amicus Briefs (Docket Entry 72), the

Plaintiffs and Defendants in both consolidated cases jointly consent to the filing of amicus briefs

supporting either party or no party as long as the briefs supporting Defendants are filed by April 17, 2019.

              UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF

         The American Center for Law & Justice (“ACLJ”), by and through undersigned counsel,

respectfully moves the Court for leave to file a brief as amicus curiae in support of Defendants’

Opposition to Plaintiffs’ Motion for a Preliminary Injunction.

         In support of this Motion, ACLJ states as follows:
         1.      The ACLJ is an organization dedicated to the defense of constitutional liberties secured

by law. ACLJ attorneys have argued before the Supreme Court of the United States in a number of

significant cases involving the freedoms of speech and religion.1

         2.      The ACLJ and its members oppose taxpayer subsidization of the abortion industry. The

ACLJ submitted comments in support of the Final Rule, Compliance with Statutory Program Integrity

Requirements, 84 Fed. Reg. 7714 (Mar. 4, 2019) (to be codified at 42 C.F.R. pt. 59) (Final Rule). The

Final Rule is necessary because it (a) restores Title X to its proper function as the only domestic federal

program solely designed to provide affordable family planning services to low income families without




1 See, e.g., Pleasant Grove v. Summum, 555 U.S. 460 (2009) (holding that the government is not required
to accept counter-monuments when it displays a war memorial or Ten Commandments monument);
McConnell v. FEC, 540 U.S. 93 (2003) (holding that minors have First Amendment rights); Lamb’s
Chapel v. Center Moriches Sch. Dist., 508 U.S. 384 (1993) (holding that denying a church access to
public school premises to show a film series violated the First Amendment); Bd. of Educ. v. Mergens,
496 U.S. 226 (1990) (holding that allowing a student Bible club to meet on a public school’s campus did
not violate the Establishment Clause); Bd. of Airport Comm’rs v. Jews for Jesus, 482 U.S. 569 (1987)
(striking down an airport’s ban on First Amendment activities).

Page 2 – Unopposed Motion for Leave to File Amicus Curiae Brief of American Center For Law & Justice
        Case 6:19-cv-00317-MC           Document 108         Filed 04/15/19    Page 3 of 5




promoting abortion or misusing funds to support indirectly or directly entities that provide abortion; (b)

creates a high wall of separation, both physical and financial, between those entities that perform

abortions and those that provide sustainable family focused family-planning services under the Title X

Family Planning Grant Program; (c) increases the means by which women and their families can seek,

and the manner in which Title X providers can offer, these services, including the use of natural family

planning; (d) protects women and children by requiring Title X service providers to comply with state

and local reporting and notification laws regarding rape, abuse, incest, and neglect; and (e) protects the

conscience rights of health care workers and organizations who might seek to become Title X grantees

but for their objection to referring pregnant patients for abortion, as required under the 2000 regulations.

       3.      The ACLJ and nearly 250,000 of its members file this brief in defense of the Final Rule

because they believe it is an important step toward ensuring that the abortion industry is not subsidized

either directly or indirectly with federal taxpayer funds.




Page 3 – Unopposed Motion for Leave to File Amicus Curiae Brief of American Center For Law & Justice
            Case 6:19-cv-00317-MC     Document 108       Filed 04/15/19     Page 4 of 5




                                           CONCLUSION
        For the foregoing reasons, the ACLJ requests that its motion be granted and its amicus curiae
brief be filed.
        .


                                                    Respectfully submitted,

                                                    TRAUTMAN LAW, LLC

Dated: April 15, 2019                               By: /s/Jeffrey A. Trautman
                                                        Jeffrey A. Trautman, Bar No. 041090
                                                        Jeff@TrautmanLawFirm.com
                                                        TRAUTMAN LAW, LLC
                                                        530 Center St NE, Suite 150
                                                        Salem, OR 97301
                                                        Ph.: (503) 485-7220

                                                         Jay Alan Sekulow
                                                         sekulow@aclj.org
                                                         American Center for Law & Justice
                                                         201 Maryland Avenue
                                                         Washington, D.C. 20002
                                                         Tel: 202-546-8890
                                                         Counsel for Amicus Curiae, The American
                                                         Center for Law & Justice




Page 4 – Unopposed Motion for Leave to File Amicus Curiae Brief of American Center For Law & Justice
        Case 6:19-cv-00317-MC         Document 108       Filed 04/15/19     Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that, on April 15, 2019, a copy of the foregoing Unopposed Motion for Leave to

File Amicus Curiae Brief, and the Amicus Curiae brief were filed and served pursuant to the Court’s

electronic filing procedures using CM/ECF.



                                                         By: /s/Jeffrey A. Trautman
                                                         Jeffrey A. Trautman, Bar No. 041090




Page 5 – Unopposed Motion for Leave to File Amicus Curiae Brief of American Center For Law & Justice
